MAYHAM, P. J.
In the case of People v. Wemple (Sup.) 30 N. Y. Supp. 503, relating to the order of the comptroller allowing a redemption of this tax on the land in question, we had occasion to examine the validity of the action of the comptroller in allowing such redemption, and reached a conclusion sustaining the order of the comptroller. So long as that decision remains unreversed, we see no ground upon which to reverse the decision of the comptroller refusing to vacate his order allowing a redemption in this case. If his original order allowing a redemption was correct, it follows that his refusal to vacate it was not error. Certiorari quashed, with $50 -costs and disbursements.